DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1, 26, and 36-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajagopal et al. (US 2017/0188391).
Regarding claim 1, Rajagopal teaches a data transmission method (pages 2, paragraphs 21 – 24 and Fig. 1). Rajagopal teaches that determining, by a terminal device, a first transmission power of uplink data (pages 11, paragraphs 164 – pages 12, paragraphs 174 and Fig. 9, 10, where teaches user equipment can transmit at a high power as allowed by the power control setting for transmission). Rajagopal teaches that the first transmission power is less than or equal to a second transmission power, and the 
Regarding claim 26, Rajagopal teaches all the limitation as discussed in claim 1.
Regarding claim 36, Rajagopal teaches that the transceiver is further configured to receive indication information sent by the network device (network for transmitting indication information to user equipment), wherein the indication information is used for indicating the terminal device to repeatedly send the uplink data through a plurality of redundancy versions (pages 7, paragraphs 120 – pages 8, paragraphs 132 and Fig. 4, 5, 6).
Regarding claim 37, Rajagopal teaches that the transceiver is specifically configured to receive downlink control information sent by the network device (network for transmitting downlink control information including indication information to user .

Allowable Subject Matter
3.		Claims 2-10 and 27-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “before the terminal device determines the first transmission power of the uplink data, determining, by the terminal device, a third transmission power according to at least one of path loss information of the uplink data, power control information sent by the network device, or scheduling information sent by the network device, wherein the power control information is used for indicating an adjustment amount of current uplink power of the terminal device, wherein determining, by the terminal device, the first transmission power of the uplink data, comprises determining, by the terminal device, the first transmission power by comparing the second transmission power with the third transmission power” as specified the claims.
	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 2017/0034845) discloses Link Adaptation in Grant-Free Multiple Access Systems.

		Rune et al. (US 2015/0245326) discloses Methods and Arrangements for Semi-Persistent Scheduling.
 
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

J.L
October 22, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649